Cite as 2014 Ark. App. 453

                  ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                        No. CR-13-1092


                                                     Opinion Delivered   September 10, 2014
THOMAS BELAIR
                                 APPELLANT           APPEAL FROM THE CRITTENDEN
                                                     COUNTY CIRCUIT COURT
V.                                                   [NO. CR-2010-1072]

STATE OF ARKANSAS                                    HONORABLE DAVID GOODSON,
                                   APPELLEE          JUDGE


                                                     AFFIRMED

                                BILL H. WALMSLEY, Judge

       Appellant Thomas Belair appeals from the revocation of his probation. He argues that

the trial court erred in overruling his confrontation-clause objection. We affirm.

       On October 12, 2010, appellant pled guilty to breaking or entering and was sentenced

to six years’ probation. On August 3, 2012, the State filed a petition to revoke appellant’s

probation, alleging that he had committed the following violations: (1) failure to pay fines,

restitution, costs, and fees as directed; (2) failure to report to probation as directed; (3) failure

to pay probation fees; (4) failure to notify the sheriff and probation of his current address and

employment; (5) possession and use of alcohol; (6) driving while intoxicated; (7) possession

and use of cocaine; (8) driving with no liability insurance; (9) driving with no driver’s license;

(10) no vehicle license.

       The revocation hearing was held on September 9, 2013. Amy Peyton from the

Crittenden County Sheriff’s Department testified that appellant had been assessed a fine of
                                 Cite as 2014 Ark. App. 453

$250 and costs of $770. He had been scheduled to pay $50 monthly beginning December

12, 2010; however, Peyton had not received any payments toward satisfaction of the fine or

costs. Peyton testified that appellant had not contacted her to indicate why he was not

paying, when he would pay, where he was working, or where he was living.

       Constance Brown, of the Department of Community Correction, testified that she

prepared a violation report on August 1, 2012, due to new charges against appellant in

Tennessee. Brown testified that appellant’s probation had been previously transferred to

Tennessee for supervision, and she had received information from Tennessee that he was in

violation of the conditions of the transfer. At this point, appellant objected based on the

confrontation clause, arguing that he had the right to confront witnesses pertaining to this

testimony. The objection was overruled.

       Appellant moved for a directed verdict on the violations numbered two through ten

in the petition, arguing that there was no evidence as to those allegations. The motion was

granted. The trial court then revoked appellant’s probation upon finding that he had failed

to pay fines, costs, and fees as ordered by the court. Appellant was sentenced to two years’

imprisonment, and he has now appealed.

       Appellant argues that it was error for the trial court to overrule his objection and deny

him the right to confront witnesses. The State contends that any error committed by the trial

court in overruling appellant’s objection was harmless and provides no basis for reversal of the

revocation. We agree. The trial court did not rely on anything recounted in Brown’s

testimony to revoke appellant’s probation. Revocation was based solely on the failure to pay


                                               2
                               Cite as 2014 Ark. App. 453

fines and costs, and this evidence was not objected to below nor challenged on appeal. The

State need prove only one violation of the conditions of probation to sustain a revocation.

Stillwell v. State, 2010 Ark. App. 546. Thus, any error in allowing Brown’s testimony

regarding other alleged violations was harmless. We affirm the revocation.

       Affirmed.

       GLOVER and VAUGHT, JJ., agree.

      C. Brian Williams, for appellant.

      Dustin McDaniel, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                            3